Title: William Wirt to Thomas Jefferson, 27 July 1814
From: Wirt, William
To: Jefferson, Thomas


            
              Dear Sir. Richmond. July 27. 1814.
              
                  The summer vacation of our courts, gives me an opportunity of taking up the materials which I have been for several years collecting for a life of Patrick Henry, and seeing what I could make of them. Will you have the goodness to excuse the following questions suggested, in a great degree, by a comparison of the communication you were so kind as to make, with others, from different quarters.
              You mention a display made by Mr Henry in 1762, a year later or sooner, in resisting the project of l a loan office devised to cover a delinquency of the treasurer Robinson. I have not the journal of the House of Burgesses of ’61 or 62, nor can they be found at the public offices here. But I am apprehensive that there may possibly be some inaccuracy in your recollection of the date of that incident or of Mr Henry’s participation in the debate. My doubts are founded on these circumstances. 1. That it
			 appears from the concurrent statements of his countymen (Wm O. Winston, Charles Dabney, George Dabney, Thomas Trevilian, Colo Samuel Meredith & Judge Edmund Winston) that Mr Henry’s talent for speaking was not so much as suspected until the winter of 1763, when the trial of the celebrated cause called The Parson’s cause took place.
			 Judge Tyler, who seems to have been very intimately acquainted with Mr Henry’s life, by a separate statements, confirms this circumstance. 2. These gentlemen concur in stating that Mr Henry never was a member of the assembly ’till ’65: which he himself confirms by an indorsement on a copy of his resolutions left sealed among his papers and
			 directed to be opened by his
			 executors: he does not indeed say that he never had been a member before; but he calls himself a new member who had just taken his seat, & unacquainted with the forms of the house. 3. I am in
			 possession of the journals from ’63 to ’67, inclusive: and in
			 ’67 (the year after the Speaker Robinson’s death and the explosion of his delinquency) I find the project of a loan brought forward, when Mr Henry was a member; but the object was to borrow & not to lend; and it passed the house, but was rejected by the council. This is obviously a different measure from that to which you allude.
			 But the measure you do speak of could not have occurred between ’63 & 67—and if prior to ’63, Mr Henry was either not a member, or all my other statements are wrong, in assigning ’63 as the epoch of his first display of eloquence, and ’65 as the year in which he became a member of the house
			 of Burgesses. If you have the journals of ’61 and ’62 and will take the trouble to turn to them, you will do me a favor to save me from the hazard of error on this head.
              The Parson’s cause (as it was called) arose, you will recollect on the act of ’58, commuting the 16000 lbs tobacco stipend, for cash at 16/8 per C.Wt. The record of the court (Hanover) which is in my possession, shews that it was tried in nov. ’63 on a demurrer, in decr following on a writ of enquiry. It is the case of the revd Jas Maury & his vestry agt the collector of the county. It is agreed that this is the case in which Mr Henry first distinguished himself at the bar. Judge Winston says that shortly after the trial some strictures were published at Williamsburg by a Mr Greene—in which he spoke of Mr Henry with great contempt as an obscure attorney. I mention these circumstances in the hope that it may revive something in your memory
			 that may contribute to give interest to my story: and of
			 this I have the stronger hope, because I observe that you were at this time a student and of an age likely to be struck with so singular and animated a contest as that was.
              On the same account I beg leave to ask you if you have any recollection of Mr Henry’s having made a very distinguished figure in a contested election before the committee of privileges & elections in 1764? Judge Winston & the
			 late Judge Tyler state it to have been in the case of his brother John Syme. But neither the Journals of ’63 or ’64 both which are in my possession
			 shew any such contest to have taken place. In ’64 there was a contest before that commee between Nat. W. Dandridge, petitioner and James Littlepage the sitting member from Hanover, in wc it appears that the parties were heard by their counsel before the commee. From the county & the parties, I have thought it probable that this was the case to wc the two gentlemen have alluded in their statements. The report of the commee in this case was made on the 26 nov. 1764. The petition was resolved to be frivolous and vexatious & Littlepage confirmed in his seat. If you recollect any circumstance which can clear this incident of doubt, or may give it more interest than a naked statement would do, I would thank you to
			 communicate it.
              I send you a copy of the resolutions from the journal of ’65, as also of Mr Henry’s statement; by  comparing which you will see that the 5th resolution reported by him is not on the journal; confirming your statement of the rescission of the last resolution—and by comparing both with Judge Marshall’s note No IV. at the end of his second volume of the life of Washington copied by him from f prior documents, you will see what inaccuracy is already creeping into the American history.—I do not perceive that the 5th resolution on Mr Henry’s statement, is of a nature so much stronger than the four found on the journal as to explain the solicitude to rescind it: the two additional ones which Mr Marshall says were agreed to by the committee but rejected in the house (and wc are not found either on the journal or Mr H’s copy) are of that nature—is it not possible that the bloody debate may have taken place on those two—but if rejected by the house as Mr M. states, there could be no necessity to rescind them. The resolutions themselves now sent may refresh your memory so far as to enable you to clear this difficulty for me. would you have any
			 objection to being quoted as to the fact of rescinding the last resolution.—
              It would increase the interest of the narrative very much, if I could give any thing like an outline of Mr Henry’s speech on his resolutions. The topics wc would naturally arise from the subject, are easily enough imagined:—but his views had something peculiar in them—and having never seen him, much less heard him, I shd be much gratified by such a sketch as I have mentioned, if it were possible to procure it.
              The resolutions were introduced in a committee of the whole house: was it before the committee, or in the house that he made his celebrated exclamation of “Cæsar had his Brutus, Charles the 1st his Cromwell—and George the third may profit by their example—” It is said that when he had proceeded so far in this, as to name George the 3rd the speaker from the chair cried out “treason!” which was echoed from various parts of the house—when Henry proceeded firmly,—“may profit by their example—if this be treason make the most of it—” from this narrative
			 the committee must have arisen, the speaker being in his chair, & the house
			 have been formed—& yet the period of introducing his resolutions in the committee seems the most natural for such an appeal. I take it for granted from the universal concurrence about it that
			 the
			 incident really occurred. Have you any recollection of the time place & manner of it—and if so, will you be so good as to state it—It is said by one who professes to have heard Mr H’s speech on this occasion, that Mr H. was so ignorant of the forms of the house as to march out into the middle of the floor & wheel about to face the speaker instead of speaking in his place—have you a recollection of this
			 fact.
              Mr Henry was much censured by Mr Ed. Randolph, in the convention of 1788, on account of the attainder of a man by the name of Phillips, while Henry was Govr. I have read Mr Henry’s message to the speaker of the House of Burgesses on this subject & perceive that you were at the head of the committee that brought in the Bill of attainder. I cannot perceive that Mr R. had any just ground for his censure in that case. Can you recal the facts?—
              I perceive that Mr Henry after serving three years as Govr wrote a letter to the speaker, declining the office farther, on  a doubt whether under the constitution he was eligible, for a longer term: Was a contrary opinion held by any one?
              
              I beg you to excuse all this trouble—and to believe me, devotedly,
              Your friend & servantWm Wirt
            
            
              Can you give me any particular information as to a project said to have been once entertained of making Mr Henry a dictator?—
            
          